      Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARC RICHARDSON,

           Plaintiff,                     20-cv-6201 (JSR)

      -against-                           MEMORANDUM ORDER

 COMPLEX MEDIA, INC. et al.,

           Defendants.



JED S. RAKOFF, U.S.D.J.

     Fashion photographer Marc Richardson owns the copyright in a

photograph of British rapper Skepta. After Richardson’s photo

appeared   on    the   @complex_uk   Instagram   account    without   his

permission, Richardson sued New York–based media company Complex

Media, Inc. (“Complex Media”) and unidentified defendants “DOES 1

through 10” for copyright infringement. See ECF No. 1. Richardson

later amended the Complaint to add the U.K. company w00t!Media

Ltd. (“Woot Media”) as a defendant. See ECF No. 16. Richardson

alleges that Complex Media owns and operates the @complex_uk

Instagram account and that Complex Media, or Woot Media or Does 1–

10 acting at Complex Media’s direction, copied and uploaded the

Skepta photograph to the @complex_uk Instagram account, thereby

creating a copy of the photograph on Instagram’s servers in the

United States.




                                     1
       Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 2 of 7



Before the Court is Complex Media’s motion to dismiss the First

Amended Complaint. For the reasons that follow, the motion to

dismiss is denied.

                            I.    Background

      As noted, Marc Richardson is the sole registered copyright

owner of a photograph of British rapper Skepta. First Amended

Complaint (“FAC”), ECF No. 16, at ¶ 11. Complex Media is a New

York–based media company, and Woot Media is a UK–based company

that Complex allegedly hired “to increase and expand the value of

the Complex brand.” Id. ¶ 5–8, 16. Per the First Amended Complaint,

Complex Media “created” or “directed Woot Media to create” an

Instagram account with the handle @complex_uk. Id. at ¶ 7. Complex

allegedly controls the content on this Instagram account and has

the right to post on the account. Id. at ¶ 14–15. The @complex_uk

account allegedly targets U.S. Instagram users by “allow[ing]

users to click on photographs on the [account] to view content on

www.complex.com,” which is “a United States website owned and

operated by Complex,” and links to “Complex’s United States online

retail shop at https://shop.complex.com.” Id. at ¶ 18.

      “[A]s early as May 2, 2020,” Complex Media, Woot Media, and/or

the   unidentified   defendants    “DOES   1   through   10”   posted   the

copyrighted photo on the @complex_uk Instagram feed. Id. at ¶ 12.

The FAC alleges that Woot Media or Complex Media “made a copy of

the Subject Photograph from Instagram’s servers, which are located

                                    2
         Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 3 of 7



in    the   United   States,       before    publishing          [the    photo]     without

consent” on the @complex_uk account. Id. at ¶ 21. The First Amended

Complaint       further    alleges     that        when    Defendants        posted       the

copyrighted photograph to the @complex_uk Instagram account, “the

Photograph was uploaded to, and published and displayed from,

Instagram’s United States servers.” Id. ¶ 13. Richardson did not

consent to Defendant’s publication, display, and distribution of

the copyrighted work. Id. at ¶ 21.

       Richardson claims that defendants directly infringed his

copyright by copying, publishing, and displaying the photograph in

the    United    States     without     Richardson’s            consent.     FAC     ¶    25.

Richardson       also     claims    that        Complex        Media     vicariously        or

contributorily          infringed      the         copyrighted           photograph        by

“supervis[ing]” and benefitting from Woot Media’s reproduction,

“distribution, broadcast, and publication” of the photograph on

the    @complex_uk        Instagram.       FAC     ¶     32–33.        Richardson        seeks

injunctive relief, actual damages, statutory damages, costs, and

fees. FAC at 8. In response, Complex Media moves to dismiss the

operative     complaint,      arguing       that       Richardson       cannot    properly

assert      copyright     infringement       claims       in    this     Court,     because

Richardson has not alleged a domestic act of infringement.

                              II.     Legal Standard

       On a motion to dismiss for failure to state a claim, we

“accept[] all of the complaint’s factual allegations as true and

                                            3
       Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 4 of 7



draw[] all reasonable inferences in the plaintiffs’ favor.” Giunta

v.   Dingman,   893   F.3d   73,   78–79   (2d   Cir.   2018).   Conclusory

allegations and “[t]hreadbare recitals of the elements of a cause

of action,” however, are not entitled to the presumption of truth.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Once legal conclusions

couched as fact have been set aside, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’” Physicians Healthsource,

Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d 92, 94 (2d

Cir. 2017) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim for relief is facially plausible when the

plaintiff goes beyond facts that are “merely consistent with”

liability and “pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                             III. Discussion

      The Copyright Act does not apply extraterritorially. Update

Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 73 (2d Cir. 1988).

Thus, when a copyright infringement claim involves acts abroad, a

plaintiff must also allege “a predicate act” of infringement in

the United States that permits further reproduction abroad to state

a claim upon which relief can be granted. See id. It is not enough

that a copyrighted work is made available to online users in the

United States. To survive a motion to dismiss, a plaintiff must

                                     4
       Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 5 of 7



plead “some ‘plus factor’” beyond online availability, such as

“(1) the direction of copyrighted material into the United States,

(2) [that] foreign acts are intended to, and do, have an effect

within the United States, and (3) the uploading of copyrighted

materials to servers located in the United States.” See State

Street Global Advisors Trust Co. v. Visbal, 431 F. Supp. 3d 322,

340   (S.D.N.Y.     2020)     (internal       citations    and   quotation   marks

omitted).

      Here,   Richardson      states   a      claim   by   alleging   a   domestic

predicate act that is itself an act of copyright infringement. See

Levitin v. Sony Music Ent’mt, 101 F. Supp. 3d 376, 385 (S.D.N.Y.

2015). Namely, Defendants “uploaded [the copyrighted photo] to,

and published and displayed [the photo] from, Instagram’s United

States’ servers” without Richardson’s consent. FAC ¶ 13, 21.

Copyright infringement requires ownership of a valid copyright and

violation     of   one   of   the   copyright      owner’s   exclusive     rights:

reproduction, creation of derivative works, distribution, public

performance, and public display. See 17 U.S.C. § 106; see also,

e.g., Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir.

2010). Richardson adequately pleads ownership of a valid copyright

by providing the copyright registration number for the Skepta

photograph. See FAC ¶ 11. He also pleads violation of at least the

exclusive reproduction right by alleging that Woot Media or Complex

Media “made a copy of the Subject Photograph from Instagram’s

                                          5
      Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 6 of 7



servers” and then “upload[ed] the Subject Photograph to the very

same U.S.-based Instagram servers.” See id. at ¶ 21. Because

Richardson asserts that Defendants caused a copy of the Skepta

photograph to be made on Instagram’s servers in the United States,

Richardson plainly alleges an act of direct infringement in the

United States. See Cartoon Network LP, LLLP v. CSC Holdings, Inc.,

536 F.3d 121, 131 (2d Cir. 2008) (explaining that courts look to

“the volitional conduct that causes the copy to be made” to

determine “the author of an allegedly infringing instance of

reproduction”).

     In addition, Richardson pleads the necessary “plus factor” by

alleging   “the   uploading   of   copyrighted   materials    to   servers

located in the United States.” See State Street Global, 431 F.

Supp. 3d at 340; see also Shropshire v. Canning, 809 F. Supp. 3d

1139, 1145 (N.D. Cal. 2011) (finding that “uploading a video from

Canada to YouTube’s servers in California for display within the

United States . . . constitutes an act of infringement that is not

‘wholly extraterritorial’ to the United States.”). Accepting that

factual allegation as true and drawing all reasonable inferences

in Richardson’s favor, as this Court must do on a motion to

dismiss, the Court finds that Richardson has plausibly alleged

both a domestic predicate act of infringement and the requisite

“plus factor” connecting the infringement to the United States.

See State Street Global, 431 F. Supp. 3d at 340.

                                    6
         Case 1:20-cv-06201-JSR Document 27 Filed 01/22/21 Page 7 of 7



     Although Complex Media argues otherwise, State Street Global,

a copyright case also involving an unauthorized Instagram post, is

not to the contrary. In State Street Global, the district court

dismissed a complaint in which plaintiff “d[id] not allege that

the images posted by the [foreign] firms used servers located in

the United States.” Id. at 339–40. Where the complaint did not

allege the use of United States servers, the Court declined to

assume them, observing that “in 2020, . . . large internet service

companies locate servers across the globe” and such an inference

would not be reasonable. Id. at 339. Here, however, Richardson’s

factual allegations do not require the same inferential leap.

                              IV.   Conclusion

     For the reasons set forth above, the Court denies Complex

Media’s motion to dismiss.




     SO ORDERED.

Dated:       New York, NY                       ________________________

             January 22, 2021                   JED S. RAKOFF, U.S.D.J.




                                      7
